Citation Nr: 0509535	
Decision Date: 03/31/05    Archive Date: 04/07/05

DOCKET NO.  03-16 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel




INTRODUCTION

The veteran had active service from December 1950 to 
September 1952.  The appellant is the veteran's widow.

This appeal arises from a January 2003 rating decision of the 
Cleveland, Ohio Regional Office (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's death certificate shows that he died in 
January 2002 at the age of 73.  The immediate cause of death 
was respiratory failure due to or as a consequence of 
Alzheimer's disease.  Other significant conditions 
contributing to death but not resulting in the underlying 
cause of death were diabetes mellitus, coronary artery 
disease and peripheral neuropathy.  An autopsy was not 
performed.

3.  A correction of the death certificate in May 2003 was 
certified by the same physician who signed the original death 
certificate.  Alzheimer's Disease was corrected to read 
Parkinson's associated dementia.

4.  At the time of the veteran's death, service connection 
was in effect for anxiety reaction, evaluated as 30 percent 
disabling.  

5.  The appellant's claim that the veteran's service 
connected anxiety reaction contributed materially in 
producing or otherwise in accelerating the veteran's death is 
based solely on lay opinion; there is no medical evidence to 
support this allegation.

6.  The medical evidence does not show the development of 
diabetes mellitus, coronary artery disease, Parkinson's 
disease (to include Parkinson's associated dementia) or 
peripheral neuropathy in service or for many years 
thereafter.  

7.  The medical evidence does not show that diabetes 
mellitus, coronary artery disease, Parkinson's disease (to 
include Parkinson's associated dementia), and peripheral 
neuropathy, which have been implicated in the veteran's 
demise, were related to his service-connected anxiety 
disorder.  


CONCLUSION OF LAW

The criteria to establish a claim of service connection for 
the cause of the veteran's death have not been met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Factual background

The service medical records to include the September 1952 
separation examination report are silent regarding the 
presence of diabetes mellitus, coronary artery disease, 
peripheral neuropathy, or Parkinson's disease (to include 
Parkinson's associated dementia).

In July 1965, the veteran filed a claim of entitlement to 
service connection for nerves.

On VA examination in September 1965, no organic 
cardiovascular disease was found.  

On VA psychiatric examination in September 1965, the 
diagnosis was psychophysiological reaction.

By rating decision in November 1965, service connection was 
granted for psychophysiologic reaction and a noncompensable 
evaluation was assigned.  

On VA psychiatric examination in April 1967, it was opined 
that the veteran's anxiety symptoms were the result of acute 
anxiety rather than psychophysiologic reactions.  The 
diagnosis was psychoneurosis anxiety reaction.

By rating decision in May 1967, the grant of service 
connection was changed from psychophysiologic reaction to 
psychoneurosis anxiety reaction as it was determined that 
this was the proper diagnosis for the veteran's disability 
and a 10 percent evaluation was assigned.

By rating decision in June 1972, a 30 percent evaluation was 
assigned for anxiety reaction, effective from May 1972.  The 
30 percent evaluation remained in effect for the rest of the 
veteran's life.

A July 1993 VA psychological evaluation report indicates that 
the veteran had suffered a heart attack in November 1990 
followed by open-heart surgery.  It was also reported that 
the veteran suffered from diabetes.  

An August 1997 statement from Barry Robertson, M.D., 
indicates that the veteran had been his patient since 1982.  
He had treated the veteran for a variety of medical problems 
to include chronic anxiety disorder, coronary artery disease 
(status post coronary artery bypass graft), insulin dependent 
diabetes, depression and primary degenerative dementia.

The veteran's death certificate shows that he died in January 
2002 at the age of 73.  The immediate cause of death was 
respiratory failure due to or as a consequence of Alzheimer's 
disease.  Other significant conditions contributing to death 
but not resulting in the underlying cause of death were 
diabetes mellitus, coronary artery disease and peripheral 
neuropathy.  The place of death was the veteran's residence.  
An autopsy was not performed.

A correction of the death certificate in May 2003 was 
certified by the same physician who signed the original death 
certificate.  Alzheimer's Disease was corrected to read 
Parkinson's associated dementia.

A December 2002 statement from Dr. Robertson indicates that 
the veteran's last illnesses were Parkinson's disease and 
pneumonia.  

A September 2001 private hospital report includes a medical 
history which shows that the veteran was an inpatient for 
hyperglycemia, anemia, and diminished level awareness and 
consciousness.  He had a series of ongoing problems to 
include dementia (primarily degenerative with 
hallucinations), insulin dependent diabetes, and coronary 
artery disease.  He also had Parkinson's disease.  

An October 2001 private hospital report shows that the 
veteran was treated for a near-syncopal episode and an 
exacerbation of dementia.  

A January 2003 statement from Dr. Wadhwa indicates that the 
veteran had last been treated in 1997.  No records were 
available.  

An April 2003 statement from Dr. Robertson indicates that the 
veteran's medical history included coronary artery disease, 
diabetes mellitus, and post-traumatic stress disorder (PTSD).  
The veteran had been diagnosed with Parkinson's disease by 
Dr. Wadhwa.  As the veteran's health began to decline, he 
developed a variation of dementia that was in part associated 
with Parkinson's and was of a vascular type. 

In May 2003, the appellant indicated that the veteran never 
had Alzheimer's, but that he had Parkinson's disease.  She 
also indicated that the veteran's nerves finally killed him.


Analysis

At the time of the veteran's death, service connection was in 
effect for anxiety reaction, evaluated as 30 percent 
disabling.  The veteran's death certificate shows that he 
died in January 2002 at the age of 73.  The immediate cause 
of death was respiratory failure due to or as a consequence 
of Alzheimer's disease.  Other significant conditions 
contributing to death but not resulting in the underlying 
cause of death were diabetes mellitus, coronary artery 
disease and peripheral neuropathy.  An autopsy was not 
performed.  A correction of the death certificate in May 2003 
was certified by the same physician who signed the original 
death certificate.  Alzheimer's Disease was corrected to read 
Parkinson's associated dementia.

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability that was 
incurred in or aggravated by active service, or which was 
proximately due to or the result of a service-connected 
condition, was either a principal or contributory cause of 
death.  38 U.S.C.A. §§ 1110, 1310 (West 2002); 38 C.F.R. §§ 
3.303, 3.312(a) (2004).  For a service-connected disability 
to be the principal cause of death, it must singularly or 
jointly with some other condition be the immediate or 
underlying cause of death, or be etiologically related 
thereto.  38 C.F.R. § 3.312(b).  For a service-connected 
disability to be a contributory cause of death, it must be 
shown that it contributed substantially or materially, that 
it combined to cause death, or aided or lent assistance to 
the production of death.  38 C.F.R. § 3.312(c).  Service 
connection will be granted for cardiovascular disease, 
diabetes mellitus, or for organic diseases of the nervous 
system if the evidence shows that they were manifest to a 
compensable degree within the initial post service year.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The appellant has contended that the veteran's service 
connected anxiety reaction contributed to cause the veteran's 
death.  The evidence does not support this contention.  The 
medical record shows that the veteran was service connected 
for anxiety reaction, evaluated as 30 percent disabling, from 
May 1972 to the time of his death.  VA and private treatment 
records at the end of the veteran's life showed that he was 
suffering substantial levels of symptomatology relating to 
dementia associated with Parkinson's disease (pursuant to the 
May 2003 corrected death certificate and not from 
Alzheimer's), but not from anxiety reaction type symptoms.  
More specifically, Dr. Robertson indicated in April 2003 that 
as the veteran's health began to decline, he developed a 
variation of dementia that was in part associated with 
Parkinson's and was of a vascular type.  There is simply no 
medical evidence or opinion that would tend to show that the 
veteran's service connected anxiety reaction contributed to 
cause the veteran's death.

The medical record shows that coronary artery disease, 
diabetes mellitus, peripheral neuropathy, and Parkinson's 
disease (to include Parkinson's associated dementia) were 
first diagnosed in the 1980s and 1990s, decades following the 
veteran's separation from service.  No medical evidence has 
been submitted which would tend to relate the development of 
any of these disabilities to disease or injury in service.  
Accordingly, there is no basis in the record to grant service 
connection for any of the enumerated diseases on either a 
direct or presumptive basis.  

Likewise, the Board finds that the medical evidence does not 
serve to establish a nexus between the veteran's service 
connected anxiety disorder and any condition which has been 
implicated in his death.  Significantly, as stated above, 
anxiety reaction was not identified in any of the submitted 
medical evidence as playing any role in producing the 
veteran's demise.

The only evidence that would support the appellant's claim 
that the veteran's service connected anxiety reaction 
contributed to cause his death is found in the appellant's 
written statements; however, lay evidence is inadequate to 
establish a medical nexus opinion.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Accordingly, the preponderance of the 
evidence is against the appellant's claim.


The Veterans Claims Assistance Act of 2000

In adjudicating the appellant's claim, the Board has 
considered the applicability of the regulations implementing 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), which 
was signed into law on November 9, 2000.  38 C.F.R. § 3.159 
(2004).  These implementing regulations are applicable to all 
claims filed on or after the date of enactment of the VCAA - 
November 9, 2000 - or filed before the date of enactment and 
not yet final as of that date.  VAOPGCPREC 7-2003.  The 
regulations include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which information 
or evidence, if any, the claimant is expected to obtain and 
submit, and which evidence will be retrieved by VA.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The implementing regulations, among other things, modified 
VA's duties to notify and to assist claimants.  First, the 
changes imposed obligations on the agency when adjudicating 
veterans' claims.  With respect to the duty to notify, VA 
must inform the claimant of information "that is necessary to 
substantiate the claim" for benefits. 38 C.F.R. § 3.159.  
Second, the regulations set out in detail the agency's "duty 
to assist" a claimant in the development of claims for VA 
benefits.  The new regulations provide in part that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  Id.

VA has a duty to notify a claimant if his or her application 
for benefits is incomplete.  The required notice must inform 
the applicant of any information necessary to complete the 
application.  38 C.F.R. § 3.159(b)(2) (2004).  The purpose of 
the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  In this case, the appellant's application is 
complete.  There is no outstanding information required, such 
as proof of service, type of benefit sought, or status of the 
appellant, to complete the application.

Once VA is in receipt of a complete or substantially complete 
application, VA must provide certain additional notices.  As 
noted above, there is an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which evidence, 
if any, the appellant is expected to obtain and submit, and 
which evidence will be retrieved by VA.  Quartuccio, supra.  
In those cases where notice is provided to the claimant, 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West 2002).  In addition, 38 C.F.R. § 3.159(b) details the 
procedures by which VA will carry out its duty to provide 
notice.

In certain situations, if in response to a notice of its 
decision on a claim for which VA has already given the 
section 5103(a) notice, VA receives a notice of disagreement 
that raises a new issue, 38 U.S.C. § 7105(d) requires VA to 
take proper action and issue a statement of the case (SOC) if 
the disagreement is not resolved.  Section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  See 
VAOPGCPREC 8-2003.

In this case, the Board has conducted a complete and thorough 
review of the appellant's claims folder.  The Board finds 
that the RO advised the appellant of the evidence necessary 
to support her claim for service connection for the cause of 
the veteran's death.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate her claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this 
case, the RO sent the appellant a letter dated in October 
2002 as well as the statement of the case in June 2003 and 
the supplemental statement of the case in June 2003, which 
notified the appellant of the type of evidence necessary to 
substantiate her claim.  The documents also informed her that 
VA would assist in obtaining identified records, but that it 
was the appellant's duty to give enough information to obtain 
the additional records and to make sure the records were 
received by VA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (holding that both the statute, 38 U.S.C.A. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  The above documents also 
informed the appellant about the information and evidence she 
is expected to provide. 

The Board also notes that the VCAA's duty-to-assist provision 
under 38 C.F.R. § 3.159 has been fulfilled.  This section of 
the new regulation sets forth several duties for VA in those 
cases where there is outstanding evidence to be obtained and 
reviewed in association with a claim for benefits.  VA must 
make reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim. 38 C.F.R. § 
3.159(c), (d) (2004).

To the extent possible, VA has obtained all pertinent records 
from sources identified by the appellant with regard to her 
claim.  In particular, all available relevant VA and private 
medical records were obtained.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
3.159(c)(4) (2004).  In this case, as the existing medical 
record is adequate to fully and fairly evaluate the 
appellant's appeal, there is no reason or basis upon which to 
seek a medical opinion.  As an additional opinion is 
unnecessary, the Board finds that the RO has satisfied the 
duty-to-assist obligations with respect to medical opinions.  
The Board finds that every effort has been made to seek out 
evidence helpful to the appellant.  Therefore, the Board 
finds that VA has complied with the duty-to-assist 
requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 
3.159(c)-(e).

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  However, under the Veterans Benefits 
Act of 2003, it is now permissible for VA to adjudicate a 
claim before the expiration of the statutory one-year period 
within which a claimant has to respond after receiving a VCAA 
notice.  This provision is retroactive to the date of the 
VCAA, November 9, 2000.  See Veterans Benefits Act of 2003, 
Pub.L. 108-183, § 701, 117 Stat. 2651 (Dec. 16, 2003) (to be 
codified at 38 U.S.C. § 5103(b)).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
Pelegrini standard was upheld as the appellant received 
notice in October 2002 regarding her claim prior to the 
initial unfavorable AOJ decision in January 2003.   


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


